DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIN et al. (US 2015/0061102, hereinafter, Lin.)
Regarding claim 1, in fig. 14, Lin discloses a semiconductor package (para [0006]), comprising: 
a molding layer, or mask layer, 180 (para [0050]);
a silicon layer 110 (para [0043]) on the molding layer;
a glass 230 (para [0057]) spaced apart from the silicon layer; and 
a connection dam 220 (para [0057]) that is coupled to the silicon layer and connects the silicon layer to the glass, wherein the silicon layer includes: 
a silicon layer body, a silicon layer via, or recess in the silicon layer body (para [0044]); and 
a micro-lens array 158 (para [0046])on top surface of the silicon layer body, wherein a bottom surface of the silicon layer body contacts a top surface of the molding layer, and wherein the molding layer includes: 
a molding layer body; 
a molding layer via, or opening, by opening 182 where element 210 is formed in (paras [0050-0051]) in the molding layer body and is electrically connected to the silicon layer via; and 
a connection ball, or solder ball, 190 (para 0050] and fig. 13) connected to a bottom surface of the molding layer via.
Regarding claim 3, wherein a diameter of the molding layer via is greater than a diameter of the silicon layer via. Fig, 14.
Regarding claim 7, Lin further discloses wherein the silicon layer further includes a connection pad 214 on the bottom surface of the silicon layer body, wherein a top surface of the connection pad is in contact with a bottom surface of the silicon layer via, wherein a bottom surface of the connection pad is in contact with 4 top surface of the molding layer via, and
wherein an axis of the silicon layer via and an axis of the molding layer via are positioned on the same line. Fig. 14.
Regarding claim 8, wherein a bottom surface of the silicon layer via is in contact with a top surface of the molding layer via, and wherein an axis of the silicon layer via and an axis of the molding layer via are positioned on the same line. Fig. 14.
Regarding claim 10, wherein a width in a horizontal direction of the silicon layer is the same as a width in the horizontal direction of the molding layer. Fig. 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above.
Regarding claims 2 and 4, Lin discloses all of the claimed limitations as mentioned above. Lin also shows the dimensions of the silicon layer, except the exact values as claimed. Nevertheless, the dimension of the silicon layer can be modified during a routine of manufacturing to meet certain design criteria without changing the property of the package as a whole since the dimension is not a curtail feature in this structure and is not described in the specification as a critical feature. It is common in the art to have different dimensions. Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to adjust the dimensions of the silicon layer in order to take the advantage as mention.
Claim(s) 5-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and further in view of NAGATA et al. (US 2020/0203408, hereinafter, Nagata.)
Regarding claims 5 and 6, Lin discloses all of the claimed limitations as mentioned above, except 
wherein the silicon layer further includes a logic chip and a sensing chip on the logic chip, and wherein a bottom surface of the logic chip is in contact with the top surface of the molding layer.
	Nagata, in fig. 19, discloses an analogous package including a sensor die 23021 (para [0153]) formed on a logic chip 23024 (para [0153]) in order to complete a single semiconductor chip. It is common in the art.
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to form the package as taught in order to take the advantage.
Regarding claim 9, Nagata further discloses a molding layer 9.  The semiconductor package of claim 1, wherein the molding layer 18 made of resin (para [0056] and fig. 18.)
Claim(s) 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Nagata.
Regarding claims 11 and 16, see above discussion regarding claims 1 and 5-6 where Nagata further discloses a logic chip and the sensor chip formed over the logic chip. Nagata, in fig. 19, discloses an analogous package including a sensor die 23021 (para [0153]) formed on a logic chip 23024 (para [0153]) in order to complete a single semiconductor chip. It is common in the art.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to form the package as taught in order to take the advantage.
Regarding claim 12, see above discussion regarding claim 3.
Regarding claims 13 and 17, see above discussion regarding claims 2 and 4.
Regarding claims 14 and 20, Nagata further discloses the wafers are connected adjacent to each other. However, the “wafer bonding” limitation could be considered a product by process limitation and therefore, not given a patentable weight in a product claim.
Regarding claim 15, see above discussion regarding claim 9.
Regarding claim 18, the combination further discloses using a laser drill to form the via (see Nagata’s para [0075].)
Regarding claim 20, Nagata further discloses the package attached to a substrate 23413.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707. The examiner can normally be reached M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN W HA/               Primary Examiner, Art Unit 2814